The defendant’s petition for certification for appeal from the Appellate Court, 54 Conn. App. 355 (AC 18226), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the defendant’s claim is moot because the funds had already been distributed in accordance with the trial court’s order discharging the mechanic’s lien?
“2. Did the Appellate Court correctly conclude that because the trial court properly discharged the mechanic’s lien, there was no need for the funds to have been held as security?
*930Decided September 9, 1999
The Supreme Court docket number is SC 16184.
Lawrence P. Weisman, in support of the petition.
“3. Did the Appellate Court properly conclude that the defendant’s claim is moot because we can no longer grant any practical relief?
“4. Did the Appellate Court properly conclude that the decision of the trial court discharging the mechanic’s lien without imposing the seven day stay mandated by General Statutes § 49-35c (b) was correct?”